DETAILED ACTION
Claims 11-12, 19-35 are pending in the instant application. 
Claims 11-12, 22-35, wherein B4 is N, B1, B2, B3, B5, B6 are C; R1 and R2 are Ph ring are examined. Claims 19-21, and the remaining subject matter of claims 11-12, 22-35 are withdrawn per 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.
The rejection of claims 11-12, 22-35 under 35 U.S.C. 102(a)(1) over Latif et al. is withdrawn in view of applicant’s amendment and argument.
The rejection of claims 11-12, 22-35 under 35 U.S.C. 103(a) over Abdel-Fattah et al. is withdrawn in view of applicant’s amendment and argument.
The rejection of claims 22-35 under 35 U.S.C. 112, first paragraph is maintained. Applicants argue that applicant has already established, IL-4 inhibitors are already used in the clinic. Thus, even if, the office action is taking position that the disclosure of the specification itself is not sufficient, one skill in the art would not require undue experiment to use the knowledge of compounds having similar biological activity to arrive at appropriate dosages or methods of use.
It is Examiner position that applicant provide examples of test compounds to inhibit IL-4 on pages 98-121. However, there is no guidance for using a therapeutically effective amount of a compound of formula (I) to treat inflammatory response. Therefore, the rejection is maintained.
The rejection of claims 11-12, 22-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Jorns et al., WO 2020/146636 is maintained. Applicants argue that the closet compound in the cited art uses a single bond from the central ring to NH2 whereas the invention has a double bond to NH. It is Examiner position that it is well known in the art that NH2 can be converted to =NH. Jonrnes discloses the instant compound D9-06(
    PNG
    media_image1.png
    186
    228
    media_image1.png
    Greyscale
) on page 58, compound 14 as follow:

    PNG
    media_image2.png
    51
    266
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    121
    media_image3.png
    Greyscale
. Therefore, the rejection is maintained.
The rejection of claims 11-12, 22-35 under 35 U.S.C. 102(a)(1) over Murumkar et al., Medicinal Chemistry Research (2015), 24(1), 226-244 is maintained. Applicants argue that the closet compound in the cited art does not contain two hydroxyl groups on a benzene ring whereas the invention has two hydroxyl groups at positions 3 and 4 of the benzene ring. D9-01 is therefore not anticipated. Applicants argue that the closet compound in the cited art uses a single bond from the central ring to NH2 whereas the invention has a double bond to NH. It is Examiner position that it is well known in the art that NH2 can be converted to =NH. Murumkar discloses the instant compound D9-06(
    PNG
    media_image1.png
    186
    228
    media_image1.png
    Greyscale
) on page 232, compound VSC 30 as follow:

    PNG
    media_image4.png
    189
    123
    media_image4.png
    Greyscale
. Therefore, the rejection is maintained.
The rejection of claims 11-12, 22-35 under 35 U.S.C. 102(a)(1) over Kurumurthy et al., Research on Chemical Intermediates (2015), 41(5), 3193-3199 is maintained. Applicants argue that the closet compound in the cited art uses a single bond from the central ring to NH2 whereas the invention has a double bond to NH. It is Examiner position that it is well known in the art that NH2 can be converted to =NH. Kurumurthy discloses the instant compound D9-06(
    PNG
    media_image1.png
    186
    228
    media_image1.png
    Greyscale
) on page 3198, Table 3, compound 5k as follow:


    PNG
    media_image3.png
    142
    121
    media_image3.png
    Greyscale
. Therefore, the rejection is maintained.
The rejection of claims 11-12, 22-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Goldfarb et al., US 8642660 is maintained. Applicants argue that the closet compound in the cited art uses a single bond from the central ring to NH2 whereas the invention has a double bond to NH. It is Examiner position that it is well known in the art that NH2 can be converted to =NH. Goldfarb discloses the instant compound D9-10(
    PNG
    media_image5.png
    175
    246
    media_image5.png
    Greyscale
), which from the STN search as follow:

    PNG
    media_image6.png
    251
    698
    media_image6.png
    Greyscale
. Therefore, the rejection is maintained.
9.   The rejection of claims 11-12, 22-35 under 35 U.S.C. 103(a) over Baluja et al., Journal of Chemical Biological and physical science (2015), 5(4), 3916-3936 is maintained. Applicants argue that when the entirely of the art is considered, one would not select the compounds of Baluja as a lead compound. It is Examiner position that it is well known in the art to replace one methyl with hydrogen. Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more. Baluja discloses the instant compound D9-29 and D9-30(
    PNG
    media_image7.png
    221
    225
    media_image7.png
    Greyscale
) on page 3918, figure 1 as follow:

    PNG
    media_image8.png
    172
    194
    media_image8.png
    Greyscale
, wherein R is 4-fluoro on table 1, page 3919. Therefore, the rejection is maintained.
10.   The rejection of claims 11-12, 22-35 under 35 U.S.C. 103(a) over Yang et al., CN 102838536 is maintained. Applicants argue that when the entirely of the art is considered, one would not select the compounds of Yang as a lead compound. It is Examiner position that it is well known in the art to replace one methyl with hydrogen. Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more. Baluja discloses the instant compound D9-01 or CB-D9(
    PNG
    media_image9.png
    214
    312
    media_image9.png
    Greyscale
) on page 11, Example 13 as follow:

    PNG
    media_image10.png
    49
    407
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    189
    310
    media_image11.png
    Greyscale
. Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/      
07/20/2022